Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 17, 2019, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/410,679 and US patent 10,614,119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record: NOEL C. GILLESPIE on April 9, 2021.
See attached Supplemental Amendment.

Reasons For Allowance
Claims 1-7, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1. The closest prior art of record:
Moriconi et al. (US 2001/0007133 A1)
Thome et al. (US 20090313310 A1), paragraphs [0050 and 0060] disclose synchronizing using a synchronization channel rules with respect to nodes in a swarm. 
The prior art cited above do not disclose the entire limitation “a central server configured to run programs and applications that cause the central server to synchronize the access control rules for each of the plurality of devices and systems across the plurality of devices and system using the access control rules synchronization channel in order to enable the plurality of device and systems to enforce the access control rules with respect to visibility of digital objects stored on one of the plurality of devices and systems to one or more of the other of the plurality of devices and systems of the plurality of devices and systems” or “the plurality of layers can be defined at which the access control rules may be turned on or off wherein the plurality of layers comprise a combination of at least some of a universal layer, a system layer, an application layer, and a session layer” as cited in the application.
This limitation in conjunction with all the other limitations in claim 1 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claim 1 contain allowable subject matter along with claims 2-7, and 10 based on their dependency on claim 1.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/Michael Simitoski/Primary Examiner, Art Unit 2493